Cassoday, 0. J.
I concur in the reversal of the judgment, in this case for errors mentioned in the opinion filed; but,, assuming that the plaintiff has the right to recover, then I dissent from the proposition that the plaintiff, as surviving partner of the firm, cannot recover the full amount of damages sustained by the firm by reason of the tort committed by the defendant. In my judgment, the defendant is not relieved from such liability by reason of the fact that the plaintiff purchased the interest of her partner in the assets and business of the firm. This view is sustained, as I think, by the authorities cited by the plaintiff’s counsel.
A motion by the appellant for a rehearing was submitted on the brief of Frawley, Bundy & Wilcox, attorneys, and G. M. Woodward’, of counsel.
The motion was denied September 24, 1901.